McADAM, J.
These causes first appeared on the court of appeals calendar in January, 1892, and were disposed of in March of the same year. That court holds but one continuous term during the year. Its recesses are not new terms, so that each year in that court must be regarded as a term in taxing costs, and but one term fee can be charged for each calendar year. Palmer v. De Witt, 42 How. Pr. 466; Powell v. Railroad Co. (Sup.) 3 N. Y. Supp. 763. As these causes were disposed of during the same year (or term) they appeared upon the calendar, the requirement “that the term at which the cause is argued or otherwise disposed of must be excluded’’ (Code, § 3251, subd. 5) makes it clear that the respondents are-not entitled to tax a term fee in these-cases. In that respect the taxation by the clerk will be reversed.